DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 02/24/2021 & 01/24/2020 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a third digital circuit configured to output digital data, wherein at least the control signal is input to the third digital circuit, and wherein the first digital circuit is further configured to convert the digital data output from the third digital circuit into the serial data, and to output the serial data as an output data signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pilling et al. U.S. 7,583,087 discloses (please see Fig. 10 and related text for details) an analogous circuit, namely a digital output monitor circuit comprising: 
a first digital circuit (at least 1001/1002 of Fig. 10 can be read as the claimed circuit) configured to perform mutual conversion between serial data and parallel data; 
a second digital circuit (e.g., instruction decode circuit and/or test data register can be read as the claimed circuit) configured to decode data output from the first digital circuit and to generate a control signal for an analog circuit. However the above reference lacks the claimed “a third digital circuit configured to output wherein at least the control signal is input to the third digital circuit, and wherein the first digital circuit is further configured to convert the digital data output from the third digital circuit into the serial data, and to output the serial data as an output data signal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843